DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-20 of U.S. Patent No. 11,100,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is within the scope of the reference claims.

In regard to the instant claim 21, it is not patentably distinct from the reference claim 15:
A system, comprising: 
an electronic list system comprising one or more processors coupled to memory (“a processor communicatively coupled to the storage device” reference claim 15) to: receive, from a client device, input received from an input interface of the client device (identically recited); generate one or more queries with a type of data based on the input (“parse the input to identify one or more types of data in the input to use to form a set of product data for generation of one or more queries to one or more shopping services”); identify at least one shopping service of one or more shopping services that is configured to accept the one or more queries based on the type of data in the one or more queries (“identify at least one shopping service of the one or more shopping services that is configured to accept a query comprising the one or more types of data identified from parsing the input”); query, using the one or more queries, each of: i) the at least one shopping service of the one or more shopping services, and ii) a database of the electronic list system, the at least one shopping service different from the electronic list system (“query, using the one or more queries generated by the one or more computing devices from the set of product data, each of: i) the at least one shopping service of the one or more shopping services, ii) a database of an electronic list system, and iii) an electronic messaging account associated with the client device, the at least one shopping service different from the electronic list system”); receive at least one product description responsive to the one or more queries to the at least one shopping service and the database of the electronic list system (“receive at least one product description responsive to the one or more queries to the at least one shopping service, the database of the electronic list system, and the electronic messaging account associated with the client device”); transmit, to the client device via a network, the at least one product description to cause the client device to present the at least one product description via an output interface of the client device (identically recited).
In regard to the instant claim 31, it is substantially similar to the reference claim 21 and accordingly is rejected under similar reasoning.

In regard to the instant claim 22, it is not patentably distinct from the reference claim 16:
The system of claim 21, comprising: the electronic list system to parse the input to identify one or more types of data in the input to use to form a set of product data for generation of the one or more queries to one or more shopping services (“parse the input for each type of data in a set {product genus, product subgenus, product name, brand name, price information, retailer name, manufacturer name, size, quantity}, wherein a minimum set of product data for querying the one or more shopping services comprises a subset of the set.”).
In regard to the instant claim 32, it is substantially similar to the reference claim 22 and accordingly is rejected under similar reasoning.

In regard to the instant claim 23, it is not patentably distinct from the reference claim 15:
The system of claim 22, comprising: the electronic list system to generate the one or more queries from the set of product data formed based on the one or more types of data identified from parsing the input (“the input to identify one or more types of data in the input to use to form a set of product data for generation of one or more queries to one or more shopping services”).
In regard to the instant claim 33, it is substantially similar to the reference claim 23 and accordingly is rejected under similar reasoning.

In regard to the instant claim 24, it is not patentably distinct from the reference claim 15:
The system of claim 21, comprising: the electronic list system to query, using the one or more queries, an electronic messaging account associated with the client device (“querying, by the one or more computing devices using the one or more queries generated by the one or more computing devices from the set of product data, each of: i) the at least one shopping service of the one or more shopping services, ii) a database of the electronic list system, and iii) an electronic messaging account associated with the client device, the at least one shopping service different from the electronic list system”).
In regard to the instant claim 34, it is substantially similar to the reference claim 24 and accordingly is rejected under similar reasoning.

In regard to the instant claim 25, it is not patentably distinct from the reference claim 20:
The system of claim 24, comprising: the electronic list system to receive a second product description responsive to the one or more queries to the electronic messaging account associated with the client device; and transmit, to the client device, the at least one product description comprising the second product description (“the processor to transmit, to the client device for presentation via the output interface of the client device, a plurality of matching items in a hierarchy organized by product name, with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity.”;  note that reference claim 15 included the limitation “receive at least one product description responsive to the one or more queries to the at least one shopping service, the database of the electronic list system, and the electronic messaging account associated with the client device” and note that a second description is within the broadest reasonable interpretation of “at least one”).
In regard to the instant claim 35, it is substantially similar to the reference claim 25 and accordingly is rejected under similar reasoning.

In regard to the instant claim 26, it is not patentably distinct from the reference claim 16:
The system of claim 21, comprising: the electronic list system to parse the input received from the client device for each type of data in a set {product genus, product subgenus, product name, brand name, price information, retailer name, manufacturer name, size, quantity}, wherein a minimum set of product data for querying the one or more shopping services comprises a subset of the set (“parse the input for each type of data in a set {product genus, product subgenus, product name, brand name, price information, retailer name, manufacturer name, size, quantity}, wherein a minimum set of product data for querying the one or more shopping services comprises a subset of the set.”).
In regard to the instant claim 36, it is substantially similar to the reference claim 26 and accordingly is rejected under similar reasoning.


In regard to the instant claim 27, it is not patentably distinct from the reference claim 18:
The system of claim 21, comprising: the electronic list system to receive, from the client device, a selection of a presented item corresponding to the at least one product description output by the client device via the output interface (“the processor to receive from the client device a selection of a presented item corresponding to the at least one product description output by the client device via the output interface.”).
In regard to the instant claim 37, it is substantially similar to the reference claim 27 and accordingly is rejected under similar reasoning.

In regard to the instant claim 28, it is not patentably distinct from the reference claim 19:
The system of claim 27, comprising: the electronic list system to order, in response to receipt of the selection of the presented item, the item from a shopping service associated with the selection of the presented item (“the processor to order the presented item responsive to the selection from a shopping service associated with the at least one product description.”).
In regard to the instant claim 38, it is substantially similar to the reference claim 28 and accordingly is rejected under similar reasoning.


In regard to the instant claim 29, it is not patentably distinct from the reference claim 20:
The system of claim 21, comprising: the electronic list system to transmit, to the client device for presentation by the client device via the output interface, a plurality of matching items in a hierarchy organized by product name, with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity (“the processor to transmit, to the client device for presentation via the output interface of the client device, a plurality of matching items in a hierarchy organized by product name, with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity.”).
In regard to the instant claim 39, it is substantially similar to the reference claim 29 and accordingly is rejected under similar reasoning.

In regard to the instant claim 30, it is not patentably distinct from the reference claim 20:
The system of claim 29, comprising: the electronic list system to provide the product name as an item in a list along with the hierarchy organized by product name (“the processor to transmit, to the client device for presentation via the output interface of the client device, a plurality of matching items in a hierarchy organized by product name, with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity.”)..
In regard to the instant claim 40, it is substantially similar to the reference claim 30 and accordingly is rejected under similar reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al. in US Patent Application Publication № 2018/0307761, hereinafter called Felt, in combination with Shanahan in US Patent Application Publication № 2004/0148226, hereinafter called Shanahan, and Navas in US Patent Application Publication № 2010/0125574, hereinafter called Navas.

In regard to claim 21, Felt teaches a system, comprising: 
an electronic list system comprising one or more processors coupled to memory to: 
receive, from a client device, input received from an input interface of the client device (“receive a voice request via a microphone”, Fig. 7, element 710);
generate one or more queries with a type of data based on the input (“The results processing system may identify related search queries based on the original search query and may send the related search queries to the user device along with a prompt asking if any of the search queries satisfy the user's request. If the user selects one of the related search queries, the selected related search query may be processed as the original search query to identify documents in the document database and generate category cards based on the search results.” Paragraph 0021); 
query, using the one or more queries, each of: i) the at least one shopping service of the one or more shopping services (“(“Assume the user speaks the sentence "I would like to buy a new phone for my son, but I don't want to spend more than four hundred dollars. He likes to listen to music." UE 110 may receive a set of cards according to card arrangement 1200 from results processing system 160 and may display a first card associated with a "phone purchase" category, with a "smart phone" item, a "basic" phone item, a "prepaid" phone item, a "pre-owned" phone item, and a "free" phone item.” Paragraph 0098)”), and ii) a database of the electronic list system, the at least one shopping service different from the electronic list system; 
receive at least one product description responsive to the one or more queries to the at least one shopping service and the database of the electronic list system (i.e. document containing available products and associated information);
transmit, to the client device via a network, the at least one product description to cause the client device to present the at least one product description via an output interface of the client device (“may cause UE 110 to access a document (e.g., web page) in document management system 150 that includes available vinyl cases and prices and may display the document as user interface 1330.” Paragraph 0102)..
However, Felt fails to explicitly teach that the at least one shopping service is different from the electronic list system;
Shanahan teaches that the at least one shopping service is different from the electronic list system (“Generally speaking, computer 22 handles product information and other consumer requests received from devices 10 through transceiver 24. For example, a consumer may electronically request product or other information from server 20 using device 10 (discussed in more detail below). That request is received by transceiver 24 and passed along to computer 24 which subsequently processes the request and provides the consumer with the appropriate information (if available).” Paragraph 0032);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic list system taught by Felt to include the querying of remote and separate electronic shopping service as taught by Shanahan. It would have been obvious because it represents the substitution of one known element (i.e. the integral shopping service taught by Felt) for another (i.e. the separate shopping service, taught by Shanahan) ready for improvement to yield only predictable results (i.e. the shopping service is hosted remotely on a server).
However, neither Felt nor Shanahan expressly teaches parsing the input to identify one or more types of data in the input to use to form a set of product data,
identifying, by the one or more computing devices, at least one shopping service of the one or more shopping services that is configured to accept configured to accept the one or more queries based on the type of data in the one or more queries;
Navas teaches parsing the input to identify one or more types of data in the input to use to form a set of product data (“Thus, parsing the queries (for example, as may be performed in FIG. 2), the query for user 310 can be broken down as seeking data for A, B, and C.” paragraph 0066),
identifying, by the one or more computing devices, at least one shopping service of the one or more shopping services that is configured to accept a query comprising the one or more types of data identified from parsing the input (“Thus, not only does LE
server node 510 have addressing (e.g., routing) information for each data source 572, but also knows what information type may be at each one, to further be able to route queries only to those sources that may be able to provide a response to the query.” Paragraph 0080);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the product shopping system taught by Felt and Shanahan to include the separation and routing of query components by data type, as taught by Navas. It would have been obvious because it represents the application of a known technique (i.e. splitting query data into subqueries based on requested data types, as taught by Navas) to a known system (i.e. the electronic list system taught by Felt and Shanahan) ready for improvement to yield only predictable results (i.e. the data would be routed to the appropriate sources for the query portions)
In regards to claim 31, it is substantially similar to claim 21 and accordingly are rejected under similar reasoning.

In regard to claim 22, Felt further teaches that the electronic list system to parse the input to identify one or more types of data in the input to use to form a set of product data for generation of the one or more queries to one or more shopping services (“Assume the user speaks the sentence "I would like to buy a new phone for my son, but I don't want to spend more than four hundred dollars. He likes to listen to music." UE 110 may receive a set of cards according to card arrangement 1200 from results processing system 160 and may display a first card associated with a "phone purchase" category, with a "smart phone" item, a "basic" phone item, a "prepaid" phone item, a "pre-owned" phone item, and a "free" phone item.” Paragraph 0098).

In regard to claim 23, Navas further teaches that the electronic list system to generate the one or more queries from the set of product data formed based on the one or more types of data identified from parsing the input (“format and/or content related to one or more conditions of a query. Query parser 520 includes logic that breaks event pattern 504 into its component elements, and each component can be queried separately, and separately matched.” Paragraph 0080).

In regard to claim 26, Felt further teaches the electronic list system to parse the input received from the client device for each type of data in a set {product genus (i.e. phone), product subgenus (i.e. type of phone, Fig. 12B, element 1230), product name (i.e. phone, fig. 12B, element 1230),  Fig. 12C, element 1240), price information (i.e. Fig. 12C, element 1250), retailer name (i.e. provider, “When results processing system 160 does not find a match for a search query in the document database of document management system 150, results processing system 160 may submit the search query to search engine 170 and may filter the search results based on relevance to the provider's products and services.” Paragraph 0030), manufacturer name (i.e. Motorola, Fig. 12C, element 1240, to the extent that brands represent the source of goods), size (“subscription (including details relating to screen sizes,” paragraph 0068), quantity (i.e. one, “Assume the user speaks the sentence "I would like to buy a new phone for my son, but I don't want to spend more than four hundred dollars. He likes to listen to music.” Paragraph 0098)}, wherein a minimum set of product data for querying the one or more shopping services comprises a subset of the set ( “The user interface paradigm implemented herein has particular utility in depicting processes that require multiple user selections. In an example, in the case of the purchase of a mobile phone, a user may be required to specify the phone that is desired, the service plan that is desired, the payment plan that is desired, and any accessories that may be useful, each of which may entail multiple options for selection.” Paragraph 0106)

In regard to claim 27, Felt further teaches that the electronic list system to receive, from the client device, a selection of a presented item corresponding to the at least one product description output by the client device via the output interface (“Furthermore, microphone interface 410 may receive audio data corresponding to a voice selection for displayed content, such as a voice selection of an item listed on a category card.” Paragraph 0047).

In regard to claim 28, Felt further teaches that the electronic list system to order, in response to receipt of the selection of the presented item, the item from a shopping service associated with the selection of the presented item (“In an embodiment, the user may verbally specify the cards to be displayed and the order in which display module 440 is to present them on the display of UE 110.” Paragraph 0051. The item is ‘from a shopping service’ because it is taught to potentially be associated with a purchase, “UE 110 may receive a set of cards according to card arrangement 1200 from results processing system 160 and may display a first card associated with a "phone purchase" category…” paragraph 0098 and the service is ‘associated with’ the selection of the item because the item is from the service).

In regard to claim 29, Felt further teaches that the electronic list system to transmit, to the client device for presentation by the client device via the output interface, a plurality of matching items in a hierarchy organized by product name, with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity (“Continuing in FIG. 12C, after the user speaks a selection, voice assistant application 401 may display user interface 1240 that includes a card associated with a category which may be designated as a next category, which may correspond to a card associated with a phone brand category, which includes an "iPhone" item, a "Samsung" item, an "LG" item, a "Motorola" item, and a "Google" item. After the user selects one of the items on the phone brand category card, voice assistant application 401 may display user interface 1250 that includes a card associated with a category which may be designated as a next category, which may correspond to a card associated with a price range category, with a "2 year price" item and a "monthly cost" item,” paragraph 0099).

In regard to claim 30, Felt further teaches that the electronic list system to provide the product name (i.e. phone) as an item in a list along with the hierarchy organized by product name (see product names in Fig. 12D, element 1270).


Allowable Subject Matter
Claims 24, 25, 34, and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167